Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ribbed surface (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Objections
Claim 10 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
While claim 9 refers to “the first outer surface” and claim 10 refers to “the second outer surface,” since the claimed heat sink can be symmetrical, where the first outer surface becomes and second outer surface and vice versa. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	The term “high” in claims 1 and 17 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. When is the voltage high, and when is the voltage not high?
b.	The term “medium” in claims 1 and 17 is a relative term which renders the claim indefinite. The term “medium” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. When is the voltage medium, and when is the voltage not medium?
c.	Claim 8, requires “a plurality of air channels.”  Are these “a plurality of arcuate air channels” or are does “the at least one arcuate air channels” include at least one arcuate air channel and a plurality of air channels?
d.	Claims 12 and 13 require a “substantially cylindrical shape.”  The Examiner normally understands the term “substantial” as being intended to be cylindrical but for manufacturing variations.  However, in the instant application, the cylindrical shape has purposeful deviations of at least ribs and a flat surface.  What definition should the Examiner apply to “substantially cylindrical?
e.	Claim 17 requires “a medium or high voltage switchgear” but requires “at least one heat sink according to claim 1”, where claim 1 requires “a heat sink for a high-voltage switchgear.”  Please what is voltages are medium, and what voltage are high relating to the claimed switchgear. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-8, 11, 14, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otoshi (US 2009/0139703).
With respect to Claim 1, Otoshi teaches a heat sink (fig. 15, 10; and ¶[0081], l. 2, element “10” is made of aluminum) for a high voltage switchgear (“for a high voltage switchgear is not positively claimed), the heat sink comprising: a body (10), wherein the body is centered around a central axis (fig. 15, center vertical axis of 10) that extends in an axial direction (fig. 15, vertically) from a first outer surface (fig. 15, top surface of 10) of the body to a second outer surface of the body (fig. 15, bottom surface of 15), 
With respect to Claims 6-8, 11, 14, and 15, Otoshi further teaches the at least one air channel comprises at least one arcuate air channel (47 and ¶[0081], ll. 11-12)  (claim 6),  the at least one arcuate air channel has a radius of curvature centered (see fig. 15 and ¶[0081], ll. 12-13) along the central axis (claim 7) and the at least one arcuate air channel comprises a plurality of air channels (47s), and wherein each of the plurality of air channels has a different radius (see fig. 15) of curvature centered (see fig. 15 and ¶[0081], ll. 12-13) along the central axis (claim 8), the at least one third outer surface comprises a flat portion (one of periphery sides of 10), and wherein the flat portion is configured to be mounted to one or more components of the high voltage switchgear (note: “configured to be . . .” is not positively claiming “one or more components of the high voltage switchgear” (claim 11), the body comprises aluminum (¶[0081], l. 2) (claim 14) and the body is hollowly (see fig. 15) extruded (“extruded” is a product-by-process limitation where only the structure of the process is considered in determining the patentability on a product claim, see MPEP 2113) (claim 15).  
	With respect to Claim 17, Otoshi teaches a medium or high voltage switchgear (“a medium or high voltage switchgear” is a preamble that the examiner is giving no patentable weight since the preamble has no structure, see MPEP 2111.02) , .
Claims 1-5 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo (US 2004/0244948).
With respect to Claim 1, Luo teaches a heat sink (fig. 2, 5) for a high voltage switchgear (“for a high voltage switchgear is not positively claimed), the heat sink comprising: a body (6), wherein the body is centered around a central axis (fig. 2, vertical axis) that extends in an axial direction (fig. 2, vertically) from a first outer surface (fig. 2, top of 6) of the body to a second outer surface (fig. 2, bottom of 6) of the body, wherein at least one third outer surface (63) of the body extends (see fig. 2) from the first outer surface to the second outer surface, wherein at least one air channel (66) extends through (see fig. 2) the body from the first outer surface to the second outer surface, and wherein the at least one air channel is surrounded by (see fig. 2) the at least one third outer surface.
With respect to Claims 2-5 and 11-16, Luo further teaches the at least one air channel comprises a ribbed surface (fig. 4, 641,651) (claim 2), the ribbed surface extends from (see figs. 2 and 4) the first outer surface to the second outer surface (claim 3), the ribbed surface comprises fins (in between 651s) that extend (see figs. 2 and 4) in the axial direction (claim 4), the at least one air channel comprises an air channel (66) extending down (see fig. 2) the central axis of the body (claim 5), the at least one third outer surface comprises a flat portion (fig. 4, over peaks of 62), and wherein the flat portion is configured to be mounted to one or more components of the high voltage switchgear (note: “configured to be . . .” is not positively claiming “one or 
	With respect to Claim 17, Luo teaches a medium or high voltage switchgear (“a medium or high voltage switchgear” is a preamble that the examiner is giving no patentable weight since the preamble has no structure, see MPEP 2111.02) , comprising: at least one heat sink according to claim 1 (see rejection of claim 1 over Luo, above).
Claims 1, 5, 11-13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 6,992,890).
With respect to Claim 1, Wang teaches a heat sink (fig. 1, 1) for a high voltage switchgear (“for a high voltage switchgear is not positively claimed), the heat sink comprising: a body (1), wherein the body is centered around a central axis (fig. 1, 
With respect to Claims 5, 11-13, and 11-15, Luo further teaches the at least one air channel comprises an air channel (fig. 1, inside of 1) extending down (see fig. 1) the central axis of the body (claim 5), the at least one third outer surface comprises a flat portion (13), and wherein the flat portion is configured to be mounted to one or more components of the high voltage switchgear (note: “configured to be . . .” is not positively claiming “one or more components of the high voltage switchgear” (claim 11), the at least one third outer surface has a substantially cylindrical shape (see fig. 1), with a radius of curvature centered (see fig. 1) along the central axis (claim 12), the radius of curvature of the substantially cylindrical shape minimizes, in operation, an electric field strength at the at least one third outer surface (note: “minimizes, in operation, an electric field strength” is based the geometry being claimed, since element 1 meets the claimed structure, it will have the attribute of minimizing, in operation, an electric field strength at the at least one third outer surface) (claim 13), the body is hollowly (see figs. 2 and 4) extruded (“extruded” is a product-by-process limitation where only the structure of the process is considered in determining the patentability on a product claim, see MPEP 2113) (claim 15).  
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 9 and 10 are rejected under AIA  35 U.S.C. 103 as being patentable over Luo (US 2004/0244948) and Lee (US 6,712,127).
Luo discloses the claimed invention except for at least a part of a junction between the at least one third outer surface and the first outer surface has a convex rounded portion (claim 9) and at least a part of a junction between the at least one third outer surface and the second outer surface has a convex rounded portion (claim 10).  Lee teaches at least a part of a junction (figs. 2, junction of top horizontal and vertical portions of 16,17) between the at least one third outer surface (fig. 2, vertical portion of 16,17) and the first outer surface (fig. 2, top horizontal portion of 16,17) has a convex rounded portion (fig. 2, radius between top horizontal and vertical portions of 16,17) (claim 9) and at least a part of a junction (fig. 2, junction of bottom horizontal and vertical portions of 16,17) between the at least one third outer surface (fig. 2, vertical 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,735,342 discloses a heat sink with an air channel, the air channel having ribbed surfaces and the heat sink having ribbed outer surface.  US 2009/0071624 discloses a heat sink with an air channel, the air channel having ribbed surfaces.  US 6,948,555 (fig. 3D) discloses a heatsink having arcuate air channels.  US 6,702,002 discloses a heatsink having a flat outer portion.  US 6,782,941, 7,515,417, 8,879,261, 10,013,034 and KR 10-2006-0028374 discloses a heat sink with convex rounded portions.   US 7,148,452 is a US family member of a reference Applicant cited on the IDS.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  1/17/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835